HUXMAN, Circuit Judge.
This is an appeal from a judgment discharging a writ of habeas corpus. The grounds upon which the petitioner, Raisin, sought release were that he did not know that there was more than one indictment pending against him; that he thought he was charged with robbing one bank only and did not know that there were two pending cases against him; that he entered his plea of guilty to one charge only; that he did not know that he was entitled to an attorney and did not waive his right to counsel, and that he was deprived of the benefit of counsel. The trial court resolved all the issues against petitioner and in favor of the respondent.
The court found that petitioner was convicted in the United States District Court for the Eastern District of Michigan, in Criminal cases numbered 3795 and 3796, on separate pleas of guilty to the respective indictments filed in said numbered cases, and that he was fully advised by the trial court of his right to counsel and that petitioner waived counsel and his entry of pleas of guilty in both cases was made freely, voluntarily and intelligently, and was in all respects valid and legal.
The trial court afforded petitioner a full and complete hearing. Petitioner testified in person and also offered the testimony of Raymond Pyle, who was a co-defendant with him in the Michigan cases. He also testified in person. Respondent offered the depositions of John C. Lehr, United States Attorney for the Eastern District of Michigan; Richard F. Doyle, Chief Probation Officer, United States District Court for the Eastern District of Michigan; Vincent Fordell, Assistant United States Attorney for the Eastern District of Michigan; Corporal Russell Aldrich, Michigan State Police; Joseph F. Kearney, Deputy Sheriff, Bay County, Michigan; Clarence Pettit, Deputy United States Clerk for the Eastern District of Michigan; and Milton French, Deputy United States Marshal for the Eastern District of Michigan. There was a clear irreconcilable conflict between the testimony of the witnesses of the petitioner and that offered on behalf of the respondent. The testimony offered by the respondent is amply sufficient, if believed as it was by the trial court, to sustain the findings of that court and the judgment entered thereon. Our function on appeal is limited to a review of the proceeding in the trial court below to determine whether the trial was regular in all respects and where judgment depends on a question of fact, whether the findings of fact are supported by the record evidence.
It would serve no useful purpose to set out in detail the testimony of the respondent’s witnesses which supports the findings of the court, and would only unnecessarily encumber the record with matters of no future value. We, therefore, content ourselves with stating that we have examined the record and have read the testimony and are of the view that the findings of the court are amply sustained by the record and that there is no error in the judgment appealed from.
The decision of the trial court is, therefore affirmed.